DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Effective Filing Date
The effective filing date of the current application is 11/12/2018, the data of filing of parent application 16/188,255, which fully supports the independent claims currently recited.  Grandparent application 15/195,942, filed on 06/28/2016 does not support at least the “orientation” and “model” limitations currently recited in the independent claims. 

Claim Interpretation
Using claim 20 as an example, claim 20 recites the element:

“wherein the device characteristics data comprises (i) data characterizing a model of the mobile device or (ii) data characterizing a current orientation of the mobile device; and
processing a neural network input comprising (i) one or more images derived from the query image and (ii) the device characteristics using a gaze prediction neural network”.

	According to applicant’s specification (citing from PG Publication US 2019/0080474 A1), the “device-dependent” characteristics (i.e., those associated the particular device models) are associated with query images as follows:


    PNG
    media_image1.png
    420
    606
    media_image1.png
    Greyscale


	Further according to applicant’s specification, the neural network parameters are changed in order to process the query image based on the device-dependent parameters as follows:


    PNG
    media_image2.png
    406
    600
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    706
    746
    media_image3.png
    Greyscale


	Thus, for the sake of clarifying the record, the claim element “processing a neural network input comprising (i) one or more images derived from the query image and (ii) the device characteristics using a gaze prediction neural network” does not actually mean inputting the device characteristics into the input of the neural network.  Rather, according to applicant’s own specification disclosure, the examiner interprets the originally quoted claim limitation as follows:


Processing one or more images derived from the query image through a gaze prediction neural network adjusted by the device characteristics. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-24, 26, 27, 29-33, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. (US 10,016,130 B2) in view of Morishita (US 2020/0058136 A1).  Ganesan discloses:

Regarding claims 20, 29, and 35, and using claim 20 as an example, Ganesan discloses, except for elements highlighted in italicized bold, a method comprising: 

obtaining a query image of a user captured by a camera of a mobile device (


    PNG
    media_image4.png
    640
    975
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    163
    269
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    395
    721
    media_image6.png
    Greyscale

); 

obtaining device characteristics data specifying characteristics of the mobile device (


    PNG
    media_image7.png
    424
    715
    media_image7.png
    Greyscale

; whether the device is indoors or outdoors is a characteristic of the device at a particular time and place), 

wherein the device characteristics data comprises (i) data characterizing a model of the mobile device or (ii) data characterizing a current orientation of the mobile device; and 

processing a neural network input comprising (i) one or more images derived from the query image and (ii) the device characteristics using a gaze prediction neural network (
NOTE:  Interpreted by the examiner as noted in the “claim interpretation” section above to mean:  Processing one or more images derived from the query image through a gaze prediction neural network adjusted by the device characteristics;




    PNG
    media_image8.png
    521
    702
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    374
    713
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    529
    713
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    259
    712
    media_image11.png
    Greyscale


), 

wherein the gaze prediction neural network has been configured through training to process the neural network input to generate a neural network output that characterizes a gaze position of the user in the query image (


    PNG
    media_image12.png
    147
    614
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    214
    632
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    143
    709
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    372
    723
    media_image15.png
    Greyscale




	As noted above, Ganesan does not teach, “wherein the device characteristics data comprises (i) data characterizing a model of the mobile device or (ii) data characterizing a current orientation of the mobile device”.  

	However, Ganesan does teach the basic concept of adjusting the parameters of a neural network to process a query image based on device characteristics, as described above (i.e., neural network models, pre-trained, are changed for indoor or outdoor scenes). 

	Morishita discloses a pre-trained, gaze estimation neural network (

    PNG
    media_image16.png
    305
    613
    media_image16.png
    Greyscale

).




    PNG
    media_image17.png
    173
    602
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    96
    610
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    271
    594
    media_image19.png
    Greyscale


), 



    PNG
    media_image18.png
    96
    610
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    271
    594
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    165
    604
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    112
    616
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    241
    629
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    241
    594
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    162
    605
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    224
    612
    media_image25.png
    Greyscale

 
    PNG
    media_image26.png
    196
    600
    media_image26.png
    Greyscale

).





    PNG
    media_image27.png
    359
    606
    media_image27.png
    Greyscale

.
	As noted above, Morishita teaches a plurality of neural networks pre-trained for different camera conditions:

    PNG
    media_image28.png
    196
    599
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    277
    531
    media_image29.png
    Greyscale


	One of ordinary skill in the art would be motivated to modify Ganesan in this way in order to provide a more accurate gaze estimation by providing a specifically trained/parameterized neural network for specific models of image capture devices, reflecting the optics and camera angles etc. of the particular image capture device being used during a particular gaze estimation, in lieu of a generalized neural network trained for a generic situation.  

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner 

	Regarding independent claims 29 and 35 specifically, Ganesan is computer implemented ( 

    PNG
    media_image30.png
    109
    627
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    177
    635
    media_image31.png
    Greyscale

) and would remain as such after modification according to the teach or Morishita above. 





claim 21, 30, and 36, and using claim 21 as an example, the method of claim 20, wherein the obtaining the query image, the obtaining the characteristics data, and the processing the neural network input are performed by the mobile device (Met by the Ganesan/ Morishita combination as applied to claim 20 above; Ganesan’s mobile performs all of the operations: Ganesan figure 1:


    PNG
    media_image32.png
    690
    1068
    media_image32.png
    Greyscale


 ).





claim 22, the method of claim 20, wherein the gaze prediction neural network has a plurality of device-independent parameters (Ganesan:  “To isolate the pupil, the roundest segment to detect the pupil is desired. At step 650 an ellipse is fit to the pupil. The image data including coordinates and size of the pupil is used to create a training set at step 660. The training set is used to learn the neural network parameters” at column 13, line 25; parameters are learned to locate the pupil of the eye; see “mapping between hidden unit Hk and the outputs-pupil coordinates (X,Y) and radius R; and output bias parameters Bx 0 , BY 0 , Br O for these outputs” at column 9, line 41 ) and a plurality of device-dependent parameters (Ganesan:  the “calibration model” as described in the claim 1 rejection above; and, as modified by Morishita, the cameral model data), the method further comprising: 
maintaining data associating the device characteristics data with current values for the plurality of device-dependent parameters, and
wherein processing the neural network input comprises setting the values of the device- dependent parameters to the current values associated with the device characteristics data (Ganesan: “This calibration can be for different lighting situation and then the calibrated model (or signature) can be loaded into the processor for use in such conditions” at column 13, line 35; as modified by Morishita, the neural network setting are changed to account for a specific device, as described in the rejection of claim 20).

 
Regarding claim 23, the method of claim 22, wherein the device-dependent parameters comprise one or more of: a plurality of field of view parameters that characterize a field of view of the camera; or a plurality of location parameters that characterize a location of the camera in relation to the mobile device (Met by the Ganesan/ Morishita combination as applied to claim 20 above; Morishita teaches device specific parameters including a field of view:

    PNG
    media_image33.png
    283
    622
    media_image33.png
    Greyscale

).

Regarding claims 24, 31, and 37, and using claim 24 as an example, the method of claim 20, wherein the neural network input further comprises data specifying a location of one or more eye landmarks in the query image (Met by the Ganesan/ Morishita combination as applied to claim 20 above:  Ganesan teaches:  “The input layer 301 is a DxD array 30 of values I representing the eye-facing image” at column 9, line 30; “acquisition and pupil estimation” at column 10, line 32; thus, the original input image comprising information related to the pupils of the eye, which are landmarks). 

Regarding claims 26, 32, and 38, and using claim 26 as an example, the method of claim 20, further comprising: 
obtaining one or more calibration images of the user captured using the camera of the mobile device and, for each of the calibration images, a respective calibration label that labels a known gaze position of the user in the calibration image; and

“At step 710, a series of images are collected of the pupil in various lighting conditions (e.g. outdoor, indoor, low light, bright light etc.) to determine the optimum parameters to locate the pupil. This process is performed o:filine. At step 720, the calibration step specifies which set of pixels to be subsampled. At step 730, the weight placed on each pixel is provided to estimate pupil location in the search stage. This calibration is provided to the controller on the eye tracking device, which uses the calibration in the search stage to estimate pupil location” at column 13, line 53; and
“Ground truth labeling is performed on all datasets (indoor- stable, indoor-variable, outdoor, indoor-outdoor) for pupil center and pupil size using the methods as described above. Once labeled, the neural network was trained to identify the pupil center and radius of the best-fit circle approximating the pupil shape using a standard five-fold cross-validation scheme” at column 14, line 47). 

Regarding claims 27, 33, and 39, and using claim 27 as an example, the method of claim 20, wherein the one or more images derived from the query image comprise a respective image crop corresponding to each of one or more eyes of the user (Met by the Ganesan/ Morishita combination as applied to claim 20 above:  Ganesan teaches:  “regions of the eye are segmented into several regions - Sciera, Iris, Pupil” at column 11, line 9).






Claim 28, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. (US 10,016,130 B2) in view of Morishita (US 2020/0058136 A1) as applied to claims 20, 29, and 35 above respectively, and further in view of Levin et al. (US 2013/0058529 A1).

Regarding claims 28, 34, and 40, and using claim 28 as an example, the method of claim 20, Ganesan/Morishita does not teach, “wherein the neural network output comprises a measure of central tendency and a measure of variance of a distribution over possible gaze positions of the user in the query image.”

	Levin teaches an eye gaze estimation process comprising an “output comprises a measure of central tendency and a measure of variance of a distribution over possible gaze positions of the user in the query image” ( 

    PNG
    media_image34.png
    453
    472
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    500
    566
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    212
    857
    media_image36.png
    Greyscale

).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Ganesan/Morishita, to output from the trained neural network of Ganesan, “a measure of central tendency and a measure of variance of a distribution over possible gaze positions of the user in the query image” as taught by Levin ( 


    PNG
    media_image37.png
    523
    585
    media_image37.png
    Greyscale

), such that a plurality of eye gaze measurements estimated in close proximity over time collectively measured whereby the peak in the histogram of such measurements, as taught be Levin, is used to provide the final eye gaze estimate, thereby providing a more accurate final gaze estimation by averaging out small eye movements that occur infrequently that might lead to a false measurement of a user true gaze if only measured once, as would be understood by one of ordinary skill in the art. 

 	Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Ganesan/Morishita, while the teaching of Levin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  


Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In the context of the claim as a whole, the prior art does not teach the additional limitations of, “adjust the location of the eye landmarks according to the device characteristics data; and process the adjusted location of the eye landmarks and the one or more images in accordance with the device characteristics data to generate an initial neural network output.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665